Title: To James Madison from Benjamin Rush, 13 December 1810
From: Rush, Benjamin
To: Madison, James


Dear Sir,
Philadelphia Decemr 13th. 1810
I have great pleasure in informing you that your nephew continues to exhibit all the marks of relief which he discovered on the evening After the Operation. His Spirits are much improved, and there is now more reason to expect his recovery, than there has been since he came to Philada: But the ultimate issue of his disease is still doubtful. His patience, and good Spirits are among the most powerful remedies upon which we rely for its being favourable. Health, Respect & Friendship! from Dear Sir yours unalterably and Affectionately
Benjn: Rush
